Citation Nr: 1760885	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-16 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for a skin disorder manifested by bumps and/or spots on the bottom of the feet.

4.  Entitlement to service connection for a skin disorder manifested by eczema and/or dermatitis.

5.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to September 1, 2014 and 70 percent disabling from September 1, 2014.

6.  Entitlement to an initial disability rating greater than 10 percent for esophagitis.

7.  Entitlement to a compensable initial disability rating for headaches.

8.  Entitlement to a compensable initial disability rating for pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from February 1992 to July 1992 and on active duty from May 1993 to February 1994 and from August 2004 to December 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2013 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).  

In a February 2015 decision, the Board denied entitlement to service connection for bilateral hearing loss, bilateral pes planus, and erectile dysfunction, and denied increased ratings for headaches, PFB, and esophagitis.  The Veteran appealed the Board's February 2015 decision with regard to these issues to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2015 Order, the Court granted a Joint Motion for Partial Remand, vacating that part of the Board's February 2015 decision with regard to the issues of bilateral hearing loss, pes planus, headaches, PFB, erectile dysfunction, and esophagitis.


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (7).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a skin disorder, to include eczema and/or dermatitis; entitlement to service connection for a skin disorder, to include bumps and/or spots on the bottom of the feet; entitlement to an increased rating for PTSD; entitlement to an increased rating for PFB; entitlement to an increased rating for headaches; and entitlement to an increased rating for esophagitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The probative evidence of record does not establish that the Veteran has a bilateral hearing loss disability for VA purposes at any time during the appeal period.

2.  The Veteran's bilateral pes planus pre-existed military service and did not increase in severity during or as a result of service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).

2.  Pre-existing bilateral pes planus was not aggravated during active military service.  38 U.S.C. §§ 1110, 1153, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims for entitlement to service connection for bilateral hearing loss and bilateral pes planus, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Here, the Veteran's claims were filed as fully-developed claims pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of his and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns "downstream" disability ratings. Thus, the notice that is part of the claim form submitted by him satisfies the duty to notify.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, service personnel records, VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C. § 5103A, 38 C.F.R. § 3.159.  Although no records from the Social Security Administration (SSA) were obtained, there is no evidence that the Veteran is in receipt of disability benefits from the SSA.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

In addition, the Veteran was provided with VA examinations pertaining to his claims for service connection in March 2014, April 2015, and February 2016.  Review of the examination reports and opinions reflects that they are adequate in this case, as they were based on a review of the claims file, clinical examination, and interview of the Veteran.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, the opinions provided are based upon an accurate review of the facts in this case and provide sufficient explanation and rationale to support the opinions.  Accordingly, the Board finds the March 2014, April 2015, and February 2016 VA opinions to be adequate with respect to the issues decided herein.

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, certain chronic diseases, such as bilateral hearing loss, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  Also, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

I.  Bilateral Hearing Loss

The Veteran contends that he developed bilateral hearing loss due to in-service acoustic trauma.  He alleges that he worked as a generator mechanic during service and that he was exposed to noise exposure from artillery weapons during combat.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  The VA recognizes that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet App. 155 (1993).

After thorough consideration of the evidence of record, the Board concludes that service connection for bilateral hearing loss is not warranted, as the evidence of record does not establish that the Veteran has a left ear hearing loss disability for VA purposes.

The Veteran's service treatment records do not show complaints of or treatment for hearing loss during service.  During a September 1991 entrance examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
10
5
LEFT
0
0
0
10
20

A May 1993 examination reflects puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
25
30
LEFT
10
0
5
20
25


A June 2004 examination shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
15
20
LEFT
10
5
10
25
35

A May 2008 examination reflects puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
20
25
LEFT
5
0
5
30
40

A March 2014 VA treatment record notes the Veteran's reports of in-service noise exposure from combat noise, including improvised explosive devices (IEDs), rockets, mortars, and weapons fire without hearing protection.  He also reported noise exposure from vehicle engines and generators with hearing protection only worn part of the time.

In March 2014, the Veteran underwent a VA audiological examination.  The Veteran reported in-service noise exposure during combat from exposure to IEDs.  The examination revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
30
25
LEFT
15
15
15
35
30

Speech audiometry revealed speech recognition ability of 96 percent in each ear using the Maryland CNC word list.  The diagnosis was bilateral sensorineural hearing loss.  After reviewing the Veteran's claims file, the VA examiner opined that the Veteran's right ear hearing loss was at least as likely as not caused by or a result of the Veteran's in-service acoustic trauma.  The examiner explained that the Veteran's service treatment records demonstrated a threshold shift during service.  Additionally, the examiner acknowledged that noise exposure was conceded based upon the Veteran's military occupational specialty of generator mechanic.  The examiner remarked that, at separation "in 1993 he met the criteria for service connection."  With regard to the Veteran's left ear hearing loss, the examiner concluded that it was less likely than not that the Veteran's left ear hearing loss was caused by or a result of in-service acoustic trauma.  The examiner noted that there were no significant threshold shifts in the Veteran's left ear during his military service, and that he "did not meet the criteria for service connection at separation."  The examiner indicated that "one cannot rule out contributions from his occupational noise exposure and aging effects."

In April 2015, the Veteran underwent another VA audiological examination.  The Veteran noted in-service noise exposure from explosions, firefights, diesel engines, and generators.  The examination showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
20
15
LEFT
10
10
15
25
30

Speech audiometry revealed speech recognition ability of 100 percent in each ear using the Maryland CNC word list.  

In February 2016, the Veteran underwent another VA audiological examination.  He noted in-service acoustic trauma from IED blasts, riding in convoy trucks with M-16s used right next to his ears, and exposure to gunfire with periodic hearing protection used.  The examination revealed puretone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
20
LEFT
10
5
15
30
30

Speech audiometry revealed speech recognition ability of 96 percent in each ear using the Maryland CNC word list.  The VA examiner opined that it was at least as likely as not that the Veteran's right ear hearing loss was related to his active duty service because the Veteran's service treatment records demonstrated an upward shift in auditory thresholds during service.  The examiner found that it was less likely than not that the Veteran's left ear hearing loss was related to service because there was no upward shift in auditory thresholds during service.

The audiometric results of the March 2014, April 2015, and February 2016 VA examinations do not show that the Veteran has a right or left ear auditory threshold of 40 decibels or greater for any of the designated frequencies (500, 1000, 2000, 3000, 4000 Hertz), that he has at least three auditory thresholds of 26 decibels or greater for the designated frequencies, or that he has a speech recognition score using the Maryland CNC Test of less than 94 percent.  Thus, the evidence does not demonstrate a bilateral hearing loss "disability" for VA purposes under the provisions of 38 C.F.R. § 3.385. 

The Veteran has not challenged the accuracy of the VA examinations, nor has he submitted additional evidence in support of his claim showing that his bilateral hearing loss meets the threshold requirements set out by 38 C.F.R. § 3.385.  While the Veteran is competent to report what comes to him through his senses, including diminished hearing capacity, he is not competent to assess that such hearing loss meets the criteria for hearing loss disability as set forth in 38 C.F.R. § 3.385.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Rather, such may only be established by audiometric testing.  The evidence in this case simply does not support a finding that he currently has a hearing loss disability for VA purposes. 

The Board may not grant the Veteran service connection, even at a noncompensable level, when the standard for a disability has not been met.  Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C. §§ 1110, 1131.  The evidence reflects that the Veteran does not have a bilateral hearing loss disability for VA purposes.  In the absence of proof of current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There has been no finding of a current VA disability proximate to or during the pendency of the Veteran's claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Thus, service connection for bilateral hearing loss is not warranted.

For the foregoing reasons, the Board finds that the claim of service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

II.  Bilateral Pes Planus

The Veteran contends that his pre-existing bilateral pes planus was aggravated by his active duty service from wearing boots.  As noted in the Introduction, above, the Veteran had a period of ACDUTRA from February 5, 1992 through July 10, 1992, followed by periods of active duty from May 1993 through February 1994 and August 2004 through December 2005.

Here, the evidence reflects that the Veteran has a current disability of bilateral pes planus.  A February 2016 VA examination report shows a diagnosis of bilateral pes planus.  Therefore, as the Veteran currently has bilateral pes planus, the first element of the claim of service connection has been met.  Next, the Board turns to the question of whether there was in-service incurrence or aggravation of bilateral pes planus.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  

In order to rebut the presumption of soundness, VA must first prove that there is clear and unmistakable evidence that the disability existed prior to acceptance and enlistment into service.  The Board must further prove by clear and unmistakable evidence that the preexisting disability was not aggravated by service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  While service on active duty alone is sufficient to meet the statutory definition of veteran, service on ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24Vet. App. 167, 172 (2010).  Before veteran status can be established for a period of such service, it must first be established that a claimant was disabled from a disease or injury incurred or aggravated in line of duty during ACDUTRA, or that he or she was disabled from an injury incurred or aggravated in line of duty during INACDUTRA.

The presumption of soundness does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran.  Id.  Even for veterans who have achieved "veteran" status through a prior period of active service and now claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  In other words, there must be an entrance examination prior to the period of ACDUTRA (or INACDUTRA) in which the veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach.  Id. at 45-46.  Moreover, if the claimant has not achieved "veteran" status through a prior period of service, then the presumption of soundness does not attach to a period of ACDUTRA (or INACDUTRA), no matter if an examination occurred prior to the period of ACDUTRA (or INACDUTRA).  Id.  

As noted above, the Veteran had three separate periods of service.  He had a period of ACDUTRA from February 5, 1992 through July 10, 1992; a period of active duty from May 13, 1993 to February 15, 1994; and a period of active duty from August 20, 2004 through December 14, 2005.  

In this case, a September 1991 enlistment examination noted that the Veteran had moderate pes planus and hallux valgus.  In a report of medical history, completed at that time, the Veteran denied a history of foot trouble.  Governing regulations and case law provide that disabilities recorded in examination reports are considered to be noted at entrance into service.  Although the presumption of soundness does not apply to the Veteran's period of ACDUTRA because he had not achieved veteran status prior to the start of ACDUTRA in February 1992, the presumption of soundness would conceivably apply to his later periods of active duty from May 1993 through February 1994 and from August 2004 through December 2005.  However, because bilateral pes planus was recorded in the September 1991 examination report, it is considered to be "noted at entrance into service" for the Veteran's later periods of active duty, and the presumption of soundness does not apply for the Veteran's period of ACDUTRA or his later periods of active duty.  Accordingly, the Board will consider whether service connection is warranted on the basis of aggravation of a pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004) (concluding that "if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder").

Aside from the September 1991 enlistment examination, the Veteran's service treatment records are entirely silent for any complaints of or treatment for bilateral pes planus.  A December 1993 examination reflects that the Veteran's feet were normal.  In a report of medical history, completed at that time, he denied a history of foot trouble.  A June 2004 medical examination indicates that the Veteran's feet were normal.  In a report of medical history, completed at that time, the Veteran denied foot trouble.  The remainder of the Veteran's service treatment records and Reserve medical records are negative for any complaints of or treatment for foot trouble.

In February 2016, the Veteran underwent a VA examination.  The Veteran reported bilateral foot pain in the soles of his feet with walking.  He described bumps and spots on the bottoms of his feet, and the examiner noted that he was referring to plantar fibromas (which are addressed in the Remand section of this decision, below).  The examiner performed a physical examination and diagnosed bilateral pes planus, bilateral hammer toes, and status post excision of plantar fibromas from both feet.  After reviewing the evidence in the claims file, the VA examiner opined that it was less likely than not that the Veteran's bilateral pes planus was caused or aggravated by his military service.  The examiner noted that the Veteran had moderate asymptomatic bilateral pes planus on enlistment in September 1991, which was found to be "congenital and pre-existing."  The examiner remarked that there was no evidence in the service treatment records showing that the pes planus was "aggravated beyond natural progression by military service."

Based upon the evidence of record, the Board finds that there is clear and unmistakable evidence that the Veteran's bilateral pes planus was not aggravated by his active duty service.  Initially, the Board observes that the presumption of aggravation does not attach to the Veteran's initial period of ACDUTRA; however, it does attach to his later periods of active duty service.  Nevertheless, the evidence does not show that the Veteran's pre-existing bilateral pes planus was aggravated by his ACDUTRA.  See Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010) (to establish service connection under 38 U.S.C. § 1153, an active duty for training claimant must establish both that there was an increase in disability as to a preexisting injury or disease and that such increase was beyond the natural progress of that injury or disease); see also Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  Additionally, there is clear and unmistakable evidence that the bilateral pes planus was not aggravated by his subsequent periods of active duty.  

The February 2016 VA examination report provides clear and unmistakable evidence that bilateral pes planus was not aggravated by any period of the Veteran's service.  The February 2016 VA examiner opined that there was no evidence showing that the Veteran's bilateral pes planus was aggravated beyond its normal progression by military service.  The Board affords the February 2016 VA opinion great probative value, as this opinion was rendered by a medical professional after physically examining the Veteran and reviewing the entire evidence of record including the Veteran's lay contentions and all in-service and post-service medical treatment records.  The examiner also provided a clear conclusion with an adequate rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinion is supported by the evidence of record, as the service treatment records do not show any complaints of or treatment for symptoms of bilateral pes planus during any period of service, and the Veteran has not alleged that he experienced an increase or worsening of symptomatology during service.  In the absence of any evidence suggesting a worsening of the Veteran's bilateral pes planus during military service, and with consideration of the February 2016 VA opinion, the Board concludes that there is clear and unmistakable evidence that the Veteran's bilateral pes planus was not aggravated by his military service.

Accordingly, as the evidence clearly and unmistakably establishes that the Veteran's pre-existing bilateral pes planus was not aggravated by his military service, entitlement to service connection for bilateral pes planus is not warranted.  See 38 C.F.R. §§ 3.303, 3.304, 3.306; see also Wagner, 370 F.3d 1089.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as discussed above, the preponderance of the evidence is against the Veteran's claim; accordingly, doctrine is not for application.  See 38 U.S.C. § 5107(b) (2012);Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for bilateral pes planus is denied.



REMAND

I.  Skin Disorders including Eczema and Bumps on the Feet

The Board's December 2015 Remand requested that the Veteran be provided a VA examination to determine the etiology of his skin disabilities, claimed as eczema or dermatitis and bumps on the feet.  The Board's remand directives included a request for an opinion as to whether any chronic disability associated with the Veteran's symptoms was due to a known clinical diagnosis or was a manifestation of an undiagnosed illness.  If the examiner concluded that the symptoms were due to a known clinical diagnosis, the Board requested that the examiner provide an opinion as to whether it is related to the Veteran's military service and whether it is a manifestation of a medically unexplained chronic multi-symptom illness.

The Veteran was provided with a VA examination in February 2016.  The February 2016 VA examiner diagnosed eczema and plantar fibromas, and opined that these disabilities were not related to the Veteran's active duty service.  However, the February 2016 VA examiner did not provide an opinion as to whether the Veteran's eczema and plantar fibromas were a manifestation of a medically unexplained chronic multi-symptom illness associated with his service in the Persian Gulf War, as requested by the Board.  Accordingly, a new VA examination is necessary to ensure compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance).

II.  Increased Rating Claims

The Board's December 2015 Remand noted that the question of entitlement to higher ratings for the Veteran's increased rating claims on an extraschedular basis based on the collective impact of multiple disabilities in accordance with Johnson v. McDonald, 762 F.3d 1362 (Fec. Cir. 2014) needed to be addressed by a qualified professional.  The Board specifically requested that the Veteran be afforded a VA vocational evaluation in order to assess the collective impact of his multiple service-connected disabilities.  The RO did not provide the Veteran with a VA vocational evaluation, as requested.  Accordingly, a VA vocational evaluation must be provided.  Stegall, 11 Vet. App. 268.

Because a vocational evaluation may provide evidence relevant to his increased rating claims, the Veteran's claims for entitlement to increased ratings for PTSD, PFB, headaches, and esophagitis are remanded to the RO for additional consideration.  

The Veteran should also undergo a new VA examination to assess the severity of his PFB.  Although the Veteran was provided with a VA examination in February 2016 to assess the severity of his PFB, review of the examination report reflects that it is not adequate.  In its December 2015 Remand, the Board requested that the VA examiner ascertain whether any of the characteristics of disfigurement as outlined in 38 C.F.R. § 4.118, Diagnostic Code 7802, Note 1, are shown by the record from February 2013 to the present.  The February 2016 VA examination report does not discuss whether the Veteran's PFB results in any of the characteristics of disfigurement listed under Diagnostic Code 7800, Note 1.  The Board acknowledges that it incorrectly cited Note 1 of Diagnostic Code 7802 rather than Note 1 of Diagnostic Code 7800 in its December 2015 remand directives, as Diagnostic Code 7800 lists the characteristics of disfigurement for evaluation purposes under 38 C.F.R. § 4.118 rather than Diagnostic Code 7802.  However, as discussed in the November 2015 JMPR, the evidence suggests that the Veteran's PFB may be manifested by some characteristics of disfigurement, such as hyperpigmentation, which may warrant an increased rating for PFB under Diagnostic Code 7800.  Accordingly, a new VA examination is warranted to determine the severity of the Veteran's PFB with consideration of the characteristics of disfigurement listed under Diagnostic Code 7800.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a VA medical examination to determine the nature an etiology of any disability manifested by bumps and/or spots on the bottom of the feet and any disorder involving eczema and/or dermatitis.  The entire claims file, and a copy of this Remand, must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the claims file, the examiner should provide the following opinions:

a) State whether the Veteran has a chronic disability(ies) manifested by bumps/spots on the bottom of his feet or one entailing eczema and/or dermatitis.

b) As to any such disability found, state whether it is due to a known clinical diagnosis, or is a manifestation of an undiagnosed illness.

c) If it is due to a known clinical diagnosis, state:
i. Whether it is at least as likely as not (a 50 percent probability or greater) that such is related to the Veteran's military service; and

ii.  Whether it is a manifestation of a medically unexplained chronic multi-symptom illness (a diagnosed illness with conclusive pathophysiology or etiology).  It is noted that a diagnosed illness with partially understood pathophysiology or etiology will not be considered "medically unexplained."

The examiner must provide a full rationale for all opinions stated, and must address the September 1993 record noting treatment for dermatitis during service.

2.  Provide the Veteran with a new VA skin examination to assess the severity of his service-connected PFB.  If possible, the examination should be scheduled during an active phase of his PFB.  To the extent possible, scheduling of the examination should be made in consultation with the Veteran as to when his skin disorder is active.  All appropriate testing should be performed and all findings reported in detail.  The entire record must to be made available to the examiner in conjunction with the examination.  The examiner must include appropriate and separate clinical findings to include the percentage of exposed area and percentage of entire body affected by the skin disorder; the type of therapy used for the skin disorder; the nature and size of any scarring associated with this disorder, to include whether such scars are painful or unstable, superficial or nonlinear, and their size.  The examiner should specifically report whether the Veteran's PFB causes any of the characteristics of disfigurement as outlined in 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1, including: (1) scar 5 or more inches in length; (2) scar at least one-quarter inch wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches; (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches; (7) underlying soft tissue missing in an area exceeding six square inches; or (8) skin indurated and inflexible in an area exceeding six square inches.  

3.  Provide the Veteran a VA vocational evaluation in order to assess the collective impact of his multiple service-connected disabilities in the context of his claim for referral for extraschedular consideration pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In that case, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of all of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular rating criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extraschedular consideration was warranted.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).

5.  The RO must then re-adjudicate the Veteran's claims on appeal with consideration of all evidence in the claims file.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


